        Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 1 of 7 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 LYNDA M. JRAB,

      Plaintiff,

 v.                                                       Case No. 1:20-cv-07090

 UNIFIN, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, LYNDA M. JRAB, through undersigned counsel, complaining

of Defendant, UNIFIN, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         LYNDA M. JRAB (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 718 North Briar Hill Drive, Apartment 1, Addison, Illinois 60101.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         UNIFIN, INC. (“Defendant”) is a corporation organized and existing under the laws

of the state of Illinois.

        7.         Defendant maintains a principal place of business at 5996 West Touhy Avenue,

Suite 2000, Niles, Illinois 60714.
                                                    1
          Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 2 of 7 PageID #:2




          8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

          9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                      FACTUAL ALLEGATIONS

          10.     Plaintiff applied for a Credit One Bank, N.A. credit card account.

          11.     Upon approval, Credit One Bank, N.A. issued Plaintiff a credit card.

          12.     Plaintiff activated this card and began using her card for personal and household

purchases.

          13.     Over time, Plaintiff made $701.88 in charges to this card.

          14.     Plaintiff’s $701.88 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

          15.     However, Plaintiff’s financial situation changed, Plaintiff defaulted on payments,

and Plaintiff’s $701.88 balance was charged-off and assigned, sold, or transferred to LVNV

Funding LLC.

          16.     Soon thereafter, Plaintiff’s $701.88 balance was referred for collection.

          17.     Defendant mailed Plaintiff a letter, dated November 5, 2020 (the "Letter"), which

stated:

                                                               ACCOUNT SUMMARY
                                                      Unifin Reference #: 0027377730
                                                       Debt Description: CREDIT ONE BANK, N.A.
                                                      Original Account #: ************4500
                                                       Original Creditor: CREDIT ONE BANK, N.A.
                                                       Current Creditor: LVNV FUNDING LLC
                                                      Client Reference #: 70120495
                                                            Amount Due: $701.88

          Dear Lynda M. Jrab:




1
 Unifin, Inc. is a full service BPO and Accounts Receivable Management firm licensed and bonded nationally…. We
are a debt collection agency that works with both consumer & client, meaning Unifin is actively working on solving
problems, not creating them. https://unifininc.com/about (last accessed December 1, 2020)

                                                        2
       Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 3 of 7 PageID #:3



       The past due account has been referred to our agency for collection. This communication is from
       a debt collector. This is an attempt to collect a debt. Any information obtained will be used for
       that purpose.

       Unless you notify this office within 30 days after receiving this notice that you dispute the validity of
       the debt or any portion thereof, this office will assume this debt is valid. If you notify this office in
       writing within 30 days from receiving this notice, that the debt or any portion thereof is disputed, this
       office will obtain verification of the debt or obtain a copy of a judgment and mail a copy of such
       judgment or verification. If you request this office in writing within 30 days after receiving this notice,
       this office will provide you with the name and address of the original creditor, if different from the
       current creditor.

               1 payment of $596.60             3 monthly payments of $222.26           12 monthly payments towards
             towards a discounted offer           towards a discounted offer                 the balance in full

       To take advantage of the discounted offer(s), please have payment (or first payment) in our office
       within 45 days from November 5, 2020.

       Sincerely,
       Unifin Inc. Management

       18.       The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       19.       The Letter provides three payment arrangements, two of which offer discounts

varying from 5% to 15% off the $701.88 balance.

       20.       The Letter indicated “[t]o take advantage of the discounted offer(s), please have

payment (or first payment) in our office within 45 days from November 5, 2020.”

       21.       The Letter did not say “[w]e are not obligated to renew any offers provided.”

       22.       Without this phrase, the Letter’s time-sensitive deadline only amplified and

emphasized Defendant’s message that Defendant’s offers were truly time bound.

       23.       On information and belief, however, Defendant’s offer was not limited to just 45

days; and was likely to be “re-extended” to Plaintiff in the future.

       24.       The Letter’s offers are in the idiom of limited-time or one-time sale offers,

clearance sales, going-out-of-business sales, and other temporary discounts – creating false sense

of urgency and seeking to pressure Plaintiff into accepting Defendant’s offer(s) as quickly as

possible – in fear that she’d have no further chance to settle her debt for less than the full balance.




                                                           3
       Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 4 of 7 PageID #:4




                                            DAMAGES

        25.      Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

        26.      To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

        27.      The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        28.      The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation.

        29.      But being misled in violation of an anti-trickery statute like the FDCPA is a

concrete harm, nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S.

Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a

misrepresentation made unlawful" by federal statute suffered an injury in fact and thus had Article

III standing).

        30.      The Letter deceived Plaintiff into believing, inter alia, that once 45 days passed,

she would lose the ability to satisfy her account for less than the amount owed



                                                  4
       Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 5 of 7 PageID #:5




       31.      Concerned with having had her rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       32.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692e

       33.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       34.     Defendant violated 15 U.S.C. §§ 1692e and e(10) by using language that implied

that Plaintiff only had a limited time to take advantage of Defendant’s settlement offer(s), when,

in fact, Defendant was likely to continue to renew their offer, and would certainly be pleased to

collect Plaintiff’s payment at any time.

       35.     Defendant’s deliberate language reinforced the idea that if Plaintiff did not act

immediately, she may lose the opportunity to do so forever.

       36.     Plaintiff believed that if she did not pay by the deadline, then she would have no

future chance to settle her debt for less than the amount owed.

       37.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e and e(10) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to




                                                 5
      Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 6 of 7 PageID #:6




comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)    any actual damage sustained by such person as a result of such failure;

       (2)

              (A)    in the case of any action by an individual, such additional damages
                     as the court may allow, but not exceeding $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability, the
              costs of the action, together with reasonable attorney's fees as determined
              by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.     a finding that Defendant violated 15 U.S.C. §§ 1692e and e(10);

       B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’

              violation(s);

       C.     an award of such additional damages, as the Court may allow, but not exceeding

              $1,000.00;

       D.     an award of costs of this action, together with reasonable attorney’s fees as

              determined by this Court; and

       E.     an award of such other relief as this Court deems just and proper.




                                               6
       Case: 1:20-cv-07090 Document #: 1 Filed: 12/01/20 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: December 1, 2020                               Respectfully submitted,

                                                      LYNDA M. JRAB

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  7
